DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Chandrashekar, Chitrajit  on 10th June 2022.
This application has been amended as follows:
IN THE CLAIMS
Cancel claim(s) 6 – 8, 16 – 18, 26 & 34.
Replace the following claims listed as follows.

1. 	(Currently Amended)  A method implemented by a network security system comprising one or more network security apparatuses, client devices, or server devices, the method comprising: 
training a behavior model with behavior data generated in association with a plurality of requests;
receiving data describing a particular request from a particular client to a server hosting a website, the data including particular behavior data generated at the particular client in association with the particular request, wherein the received data has been preprocessed by the particular client 
analyzing the particular behavior data using the behavior model to generate a behavior model result comprising a score indicating a likelihood that the received particular request is an automated request, wherein the analyzing further comprises:
responsive to determining that the generated score in the behavior model result indicates the likelihood of the received particular request being the automated request is , 
	analyzing the particular behavior data by evaluating additional automation factor data to further determine when the received particular request is initiated by an automation process 
generating an automation determination for the particular request based on the analysis; and
handling the particular request based on the automation determination for the particular request.


6-8. (Cancelled)
11. 	(Currently Amended) A computer system comprising: 
one or more hardware processors;
a memory coupled to the one or more hardware processors and storing one or more instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to:
train a behavior model with behavior data generated in association with a plurality of requests;
receive data describing a particular request from a particular client to a server hosting a website, the data including particular behavior data generated at the particular client in association with the particular request, wherein the received data has been preprocessed by the particular client to reformat for machine learning the particular behavior data comprising mouse event data and keystroke event data;
analyze the particular behavior data using the behavior model to generate a behavior model result comprising a score indicating a likelihood that the received particular request is an automated request, wherein the analyzing further comprises:
	responsive to determining that the generated score in the behavior model result indicates the likelihood of the received particular request , 
	analyzing the particular behavior data by evaluating additional automation factor data to further determine when the received particular request is initiated by an automation process 
generate an automation determination for the particular request based on the analysis; and
handle the particular request based on the automation determination for the particular request.

16-18. (Cancelled).
21.	(Currently Amended)  A non-transitory computer readable medium having stored thereon instructions for service chain management comprising executable code which when executed by one or more processors, causes the one or more processor devices to:
train a behavior model with behavior data generated in association with a plurality of requests;
receive data describing a particular request from a particular client to a server hosting a website, the data including particular behavior data generated at the particular client in association with the particular request, wherein the received data has been preprocessed by the particular client to reformat for machine learning the particular behavior data comprising mouse event data and keystroke event data;
analyze the particular behavior data using the behavior model to generate a behavior model result comprising a score indicating a likelihood that the received particular request is an automated request, wherein the analyzing further comprises:
	responsive to determining that the generated score in the behavior model result indicates the likelihood of the received particular request , 
	analyzing the particular behavior data by evaluating additional automation factor data to further determine when the received particular request is initiated by an automation process 
generate an automation determination for the particular request based on the analysis; and
handle the particular request based on the automation determination for the particular request.

26.  (Cancelled).

29. (Currently Amended)  A network security system, comprising one or more network security apparatuses, client devices, or server devices with memory comprising programmed instructions stored thereon and one or more processor devices configured to be capable of executing the stored programmed instructions to:
train a behavior model with behavior data generated in association with a plurality of requests;
receive data describing a particular request from a particular client to a server hosting a website, the data including particular behavior data generated at the particular client in association with the particular request, wherein the received data has been preprocessed by the particular client to reformat for machine learning the particular behavior data comprising mouse event data and keystroke event data;
analyze the particular behavior data using the behavior model to generate a behavior model result comprising a score indicating a likelihood that the received particular request is an automated request, wherein the analyzing further comprises:
	responsive to determining that the generated score in the behavior model result indicates the likelihood of the received particular request , 
	analyzing the particular behavior data by evaluating additional automation factor data to further determine when the received particular request is initiated by an automation process 
generate an automation determination for the particular request based on the analysis; and
handle the particular request based on the automation determination for the particular request.

34.  (Cancelled).

Allow Subject Matter

Claims 1 – 5, 9 – 16, 19 – 25, 27 – 33 and 35 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 11, 21 & 29 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 5/31/2022 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2203 - 2022)